Citation Nr: 1429131	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-44 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right ear sensorineural hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to March 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran withdrew his request for a Board hearing in June 2010.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, the case must be remanded to ensure that the Veteran receives an adequate medical opinion.  

The Veteran contends that he was exposed to loud noise in service, specifically from firing an M-60 machine gun, and that that exposure led to the onset of his bilateral hearing loss and tinnitus.  The Board notes that the Veteran is already service-connected for left ear hearing loss.

The Veteran was afforded a VA audiological examination in August 2007.  The VA examiner stated that the Veteran's hearing was normal in his right ear on entrance into service and on discharge from service, concluding that the Veteran's change in hearing after discharge is not due to military noise exposure and is most likely due to occupational noise exposure.  The examiner also opined that the Veteran's left ear hearing loss, which showed a change between his entrance into service and discharge from service, was due to noise exposure during service.

The Board notes that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The VA examiner further opined that the Veteran's tinnitus is not due to military noise exposure as he would have noticed it while in service.  The examiner stated that the Veteran reported his tinnitus began about 15 years ago.

However, the Board notes that the Veteran and his spouse have submitted statements indicating that the Veteran experienced ringing in his ears during service after machine gun training, although both statements indicate that the ringing always resolved after a few days.  Those statements were not addressed by the VA examiner.

Also, since the VA examination, two letters by a private audiologist have been added to the record indicating that the Veteran's "hearing loss and tinnitus could at least in part be contributed to the exposure to excessive noise levels during his time in the armed services."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the forgoing, a supplemental VA opinion as to the etiology of the Veteran's right ear hearing loss and tinnitus is necessary.  The examiner must address the statements of the Veteran and his spouse that he experienced tinnitus during service, the opinion of the private audiologist, and the Veteran's noise exposure in service, and must offer an opinion on whether the Veteran's tinnitus could be secondary to his service-connected left ear hearing loss.  The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether there is a relationship between the Veteran's current right ear hearing loss and tinnitus and service.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from the August 2007 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veteran's right ear hearing loss and his tinnitus and his service.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.  The following should be discussed:

a) Based on review of the record, the reviewer/examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's right ear hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure.

In so doing, the examiner should discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current right ear hearing loss was caused by noise exposure in service as opposed to some other cause.  The examiner should also address the opinion of the private audiologist.

b) The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its onset during military service or is otherwise casually or etiologically related to the Veteran's active service, to include noise exposure.  The examiner should further opine as to whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated by his service-connected left ear hearing loss.

In so doing, the examiner should discuss the causes of tinnitus and discuss how it develops, in determining the likelihood that any current tinnitus was caused by noise exposure in service or his service-connected hearing loss as opposed to some other cause.  The examiner must discuss the Veteran and his spouse's statements concerning the presence of tinnitus that appeared after noise during service but resolved after a few days. 

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



